In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-14-00046-CR &
                   06-14-00047-CR



           LEAVELLE FRANKLIN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 102nd District Court
                   Bowie County, Texas
      Trial Court Nos. 13F-1053-102 & 13F-1054-102




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Our review of the court reporter’s record and clerk’s record in these cases indicates that

both such records contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date,

a home address, and the name of any person who was a minor at the time the offense was

committed.” TEX. R. APP. P. 9.10(a)(3). Both records include the names of persons who were

minors at the time the offense was committed. Rule 9.10(b) states, “Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(f) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because

the court reporter’s record and clerk’s record contain sensitive data, we order the clerk of this

Court or her appointee, in accord with Rule 9.10(f), to seal the electronically filed reporter’s

record and clerk’s record in these cases. See id.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: January 27, 2015




                                                    2